                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RYAN B. BERNSTEIN and CHRISTIE
P. BERNSTEIN, Husband and Wife             :
                                           :    CIVIL ACTION
            Plaintiffs,                    :    NO. 19-1899
                                           :
      v.                                   :
                                           :
GEICO CASUALTY COMPANY,                    :
a/t/a/d/b/a “GEICO”                        :
                                           :
            Defendant.                     :


                                    O R D E R


            AND NOW this 19th day of March, 2020, upon

consideration of Defendant Geico Casualty Company’s Motion for

Partial Summary Judgment on Count II (ECF No. 35), and the

response and reply thereto (ECF Nos. 36 & 37), and for the

reasons stated in the accompanying memorandum, it is hereby

ORDERED that:

      1.    Defendant’s motion for leave to file a reply (ECF No.

37) is GRANTED; and

      2.    Defendant’s motion for partial summary judgment on

Count II (ECF No. 35) is GRANTED.



            AND IT IS SO ORDERED.



                                 _s/Eduardo C. Robreno
                                 EDUARDO C. ROBRENO, J.
